Citation Nr: 1036598	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-28 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), 
depressive disorder, anxiety disorder, and alcoholism.

2.  Entitlement to service connection for rheumatoid arthritis, 
to include the shoulders, knees, and feet, including bone spurs 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to December 
1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In that decision, the RO denied service connection for 
(1) PTSD and alcoholism; (2) depressive disorder, anxiety and 
alcoholism; and (3) rheumatic arthritis involving the shoulders, 
knees and feet.  The Veteran perfected appeals as to these 
denials.

Although the RO had addressed the issue of entitlement to service 
connection for an acquired psychiatric disorder as claims for 
multiple identified psychiatric symptomatologies (PTSD, 
depressive disorder, anxiety, and alcoholism), a claim for a 
specific psychiatric disability encompasses a claim in general 
for any psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that claims for service connection specifically 
for a psychiatric disability of PTSD encompass claims for service 
connection for all psychiatric disabilities; an appellant 
generally is not competent to diagnose his mental condition, he 
is only competent to identify and explain the symptoms that he 
observes and experiences).  

The Veteran's October 2003 application for benefits reflects that 
the Veteran's claim for service connection for rheumatoid 
arthritis involving the shoulders, knees and feet includes a 
claim for service connection for bone spurs of the feet.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.







REMAND

A.  Acquired Psychiatric Disorder

The Veteran is requesting service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD), depressive disorder, anxiety disorder, and alcoholism.  
VA and private treatment records include diagnoses of PTSD, major 
depressive disorder, dysthymia, generalized anxiety disorder, 
mood disorder, alcohol dependence, cocaine dependence, bipolar 
disorder, and anxiety disorder.  

Most recently the Veteran was hospitalized by VA for several days 
in August 2010 and treated for psychiatric complaints and 
symptoms diagnosed as suicidal ideation; PTSD; major depressive 
disorder, recurrent, severe, without psychotic features; 
polysubstance abuse including alcohol and cocaine; alcohol 
dependence; chronic pain syndrome; and mood disorder due to a 
general medical condition.  

Service treatment records during the Veteran's active duty do not 
show any obvious evidence during service of any psychiatric 
problems or physical injuries potentially referable to the 
claimed PTSD.  Service personnel records, however, include a 
memorandum on the subject of a misconduct discharge for the 
Veteran that discusses the possible post-service arrangement for 
the Veteran to be enrolled in a rehabilitation program due to 
alcohol and/or drug dependency prior to discharge.  

Notably, the law prohibits a grant of direct service connection 
for drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service. Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-98 
(Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran 
may be granted service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that an alcohol or drug abuse disability is secondary 
to or is caused by a primary service-connected disorder, and that 
it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).

In general, the Veteran may be awarded service connection for an 
acquired psychiatric disability by showing that he currently has 
a disability resulting from a disease or an injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in- service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires: [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- service 
stressor), [2] credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s). See 38 C.F.R. § 3.304(f) 
(2009).

The Veteran has submitted VA treatment records to the Board, 
dated in 2009, reflecting the Veteran's assertion that, in 
addition to other types of stressors, his PTSD is based in part 
on an in-service personal assault.  If, as in this case, the PTSD 
claim is based in any part on an in-service personal assault, VA 
cannot deny the claim without first (1) advising the claimant 
that evidence from sources other than the Veteran's service 
resources or evidence of behavior changes may constitute credible 
supporting evidence of the stressor, and (2) allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence, as mandated under the 
provisions of 38 C.F.R. § 3.304(f) pertaining to PTSD claims 
based on an assault stressor.  See 38 C.F.R. § 3.304(f)(4) 
(2009).

If a PTSD claim is based on personal assault in service, evidence 
from sources other than the Veteran's records may corroborate the 
Veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, mental health counseling centers, 
hospitals or physicians; rape crisis centers and pregnancy tests 
or tests for sexually transmitted diseases, in the case of sexual 
assault; and statements from family members, roommates, fellow 
service members, or clergy.  See 38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is 
relevant evidence that may also be found in the mentioned 
sources.  Examples of behavior changes that may constitute 
credible evidence of a stressor include, but are not limited to: 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

Pertinent provisions of Manual M21-1MR (Formerly Manual M21- 1) 
specifically address the types of documentation that may be used 
to corroborate the occurrence of a stressor where the alleged 
stressor event is physical or sexual assault.  See Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997); M21-1MR, IV.ii.1.D.17.g 
and III.iv.4.H.30.b; see also YR v. West, 11 Vet. App. 393, 399 
(1998).

The law is clear that VA will not deny a PTSD claim that is based 
on in-service personal assault without first advising the 
claimant that evidence from sources other than service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor, and allowing him/her the opportunity to 
furnish this type of evidence or advise VA of potential sources 
of such evidence.  38 C.F.R. § 3.304(f)(4).

Furthermore, VA must make all reasonable efforts to obtain the 
relevant evidence. 38 C.F.R. § 3.159(c).  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(4).

In July 2004, VA approved for publication a new form, VA Form 21-
0781a, Statement in Support of Claim for Service Connection for 
Post Traumatic Stress Disorder Secondary to Personal Trauma.  
This form provides understandable notice consistent with 
requirements under 38 C.F.R. § 3.304(f)(4).  The RO has not 
provided the Veteran this new form, which identifies additional 
types of documentation that may be used to corroborate the 
occurrence of a stressor involving sexual assault, and it lists 
additional behavior changes or experiences that might occur 
following a sexual assault.  The Veteran has not been provided 
the type of understandable notice provided in VA Form 21-0781a.  
The RO should send the appellant a VA Form 21-0781a, and request 
that the Veteran complete that form.  A remand to the RO is 
necessary to fulfill the mandate above.

The Veteran has claimed PTSD based on the following in-service 
stressors : 1) an incident in April 1981 in which he witnessed 
the death of a named sailor on the USS Ranger after that sailor 
was forced to do exercise in hot temperatures on the flight deck,  
2) an incident in which he witnessed an explosion on same ship in 
1982 that killed his friend and others, 3) an incident in which 
he was physically/sexually assaulted by an officer with whom the 
Veteran then had to daily interact with at work. 

The U. S. Armed Services Center for Research of Unit Records 
(CURR) provided confirmation that the named sailor died in April 
1981 as the result of cardiac arrest/heat stroke following 
morning physical exercise on the USS Ranger. 

As the Veteran has some evidence of psychiatric symptomatology of 
substance dependency prior to discharge in service and several 
post-service psychiatric diagnoses, the RO/AMC should arrange for 
an examination following accomplishment of the actions discussed 
above with respect to the claimed in-service personal assault.  
The VA examiner should examine the Veteran after review the 
relevant evidence and determine the etiology of the Veteran's 
psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The RO should advise the Veteran that failure to 
report for his psychiatric evaluation, without good cause, would 
have adverse consequences on his claim.

B.  Rheumatoid Arthritis

Regarding the claim for service connection for rheumatic 
arthritis, to include the shoulders, knees, and feet, including 
bone spurs of the feet, service treatment records show that 
during service the Veteran was treated for complaints including 
low back pain, right knee contusion, foot pain, right heal 
symptoms, and shoulder injury assessed as severe strain, possible 
dislocation.

Post-service VA treatment records include complaints of joint 
pain involving various joints including knees and cervical spine; 
and diagnoses of (1) arthritis (September 2000);  (2) 
osteoarthritis (September 2002); (3) osteoarthrosis 
(osteoarthritis), unspecified whether generalized or localized, 
involving unspecified site (March 2003); and (4) osteoarthritis 
with chronic bilateral knee pain (March 2003).

Most recently the Veteran was hospitalized by VA for several days 
in August 2010 and treated for psychiatric complaints and 
symptoms.  During that hospitalization, a treatment provider 
examined the Veteran for physical conditions, finding in part 
marked crepitations in the knees that the provider diagnosed as 
osteoarthritis of the knees. 

In February 2002, the Veteran was seen for complaints of joint 
pain of both knees, both shoulders, and the right elbow.  In a 
September 2003 VA treatment report, the provider planned to check 
for rheumatoid panel including rheumatoid factor, sedimentation 
rate, ANA (antinuclear antibodies).  An October 2003 VA treatment 
report regarding complaints of bilateral knee pain contains 
findings that sediment rate was one, RA and ANA both negative. 

As the Veteran has some evidence of multi-joint pain 
symptomatology in service and several post-service orthopedic-
related diagnoses, the RO/AMC should arrange for an examination 
and review of the relevant evidence to determine the etiology of 
any rheumatoid arthritis disability.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The RO should advise the Veteran that 
failure to report for his evaluation, without good cause, would 
have adverse consequences on his claim.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with the provisions of M21-
1MR, IV.ii.1.D.17.g and III.iv.4.H.30.b, the 
RO/AMC should send the Veteran an appropriate 
stressor development letter.  The appellant 
should also be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the service 
records, as defined in 38 C.F.R. § 
3.304(f)(3).   All specific examples of 
alternative sources of evidence listed in 
section 3.304(f)(3) must be included in the 
notification to the Veteran.

The RO/AMC should also send the appellant a 
new VA Form 21-0781a, Statement in Support of 
Claim for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request that he complete 
it with as much specificity as possible 
describing the asserted trauma.  The RO 
should inform the appellant that if he fails 
to return any form that would provide details 
regarding the inservice stressor events or 
fails to provide information useful to 
verifying this event, VA will have no choice 
but to proceed to decide the case based on 
the evidence of record.  An appropriate 
period of time should be allowed for the 
Veteran to respond and/or submit additional 
evidence.  

2.  The RO/AMC should contact the Veteran and 
request that he provide information as to the 
dates of any treatment received for his 
claimed psychiatric disability and claimed 
rheumatoid arthritis disability since 
December 2009 (date of last printing of VA 
treatment records), and to furnish signed 
authorizations for the release of private 
medical records to the VA in connection with 
each non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested, to specifically include from the 
Dublin, Georgia VA Medical Center, and its VA 
Outpatient Clinic in Albany, Georgia.  

All records obtained should be added to the 
claims folder.  If requests for any private 
treatment records are not successful, inform 
the Veteran of the nonresponse so that he 
will have an opportunity to obtain and submit 
the records herself, in keeping with his 
responsibility to submit evidence in support 
of his claim.  38 C.F.R § 3.159 (2009).

3.  Schedule the Veteran for VA examination 
by a psychiatrist to determine the nature and 
etiology of any acquired psychiatric 
disorder.  All studies deemed appropriate in 
the medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This fact 
should be so indicated in the VA examination 
report.  The rationale for any opinion 
expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

The examiner should elicit from the Veteran: 
a narrative of his history of relevant 
psychiatric symptoms during and since 
service; and any stressors (stressful events) 
he attributes as a cause of PTSD.

After review of the medical evidence on file 
of treatment for psychiatric symptomatology, 
as outlined above, and performing such 
examination/studies deemed necessary, the 
examiner should identify any acquired 
psychiatric disorder.  

For any psychiatric disorder identified, 
provide a medical opinion as to whether there 
is a probability of 50 percent or greater (is 
at least as likely as not) that:  
(a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an in-
service injury or disease; or was caused 
by or aggravated by a service-connected 
disability; or
(b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

(c) in the case of an alcohol or 
substance abuse psychiatric disorder-is 
secondary to or is caused by a service-
connected disability.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
relating any current acquired psychiatric 
disability to service.  

If the examiner diagnoses the Veteran as 
having PTSD, the examiner should indicate the 
inservice stressor(s) underlying that 
diagnosis; and should provide an opinion 
answering the questions: 
(1) is(are) the claimed stressor(s) 
adequate to support a diagnosis of 
PTSD, and 
(2) are the Veteran's symptoms 
related to the claimed stressor(s)?

Regarding the claimed personal assault basis 
for PTSD, the examiner should review the 
claims file and determine if there is 
evidence of behavior changes following the 
claimed physical assault; and opine as to 
whether that evidence indicates that a 
personal assault occurred.  If so, then the 
examiner should opine as to whether it is at 
least as likely as not that the Veteran has 
PTSD as a result of personal assault.
Advise the Veteran that failure to report for 
his psychiatric evaluation, without good 
cause, would have adverse consequences on his 
claim.

4.  Schedule the Veteran for VA examination 
by an appropriate specialist medical doctor 
to determine the nature and etiology of any 
rheumatoid arthritis/joint symptomatology by 
an appropriate specialist to determine the 
nature and etiology of any chronic rheumatoid 
arthritis/joint symptomatology.

All studies deemed appropriate in the medical 
opinion of the examiner should be performed, 
and all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should review 
the entire claims folder in conjunction with 
this examination.  This fact should be so 
indicated in the examination report.  The 
examiner should elicit from the Veteran a 
narrative of his history of relevant symptoms 
during and since his period of active 
service.  

For any rheumatoid/joint disability 
diagnosed, the examiner should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is at 
least as likely as not) that such disability 
began or was permanently worsened during 
active service, and/or was the result of an 
in-service injury or disease.

The examiner should comment on the 
evidentiary basis for any etiological opinion 
addressing whether or not any current 
rheumatoid arthritis/joint symptomatology is 
related to service.  Included, should be a 
discussion of service treatment record 
evidence of treatment for various joint 
symptom complaints.  The rationale for any 
opinion expressed should be included in the 
examination report.  If the examiner 
determines that it is not feasible to respond 
to any of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.

Advise the Veteran that failure to report for 
his psychiatric evaluation, without good 
cause, would have adverse consequences on his 
claim.

5.  After the requested examinations have 
been completed, the examination report should 
be reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner. 

6.  Upon completion of the development 
ordered above, the RO/AMC should undertake 
any and all further development action 
indicated by the evidence of record.  

7.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claims for service 
connection for (1) an acquired psychiatric 
disorder to include PTSD, depressive 
disorder, anxiety disorder, and alcoholism; 
and (2) rheumatoid arthritis, to include the 
shoulders, knees, and feet, including bone 
spurs of the feet.  

If any benefit sought is not granted, issue 
the Veteran and his representative a 
supplemental statement of the case on that 
claim.  Allow an appropriate period of time 
for the Veteran and his representative to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



